t c memo united_states tax_court richard kay jr petitioner v commissioner of internal revenue respondent docket no filed date richard kay jr pro_se mindy s meigs for respondent memorandum findings_of_fact and opinion cohen judge respondent determined deficiencies and penalties as follows penalty year deficiency sec_6662 dollar_figure dollar_figure big_number dollar_figure the issues for decision are whether petitioner was a trader in securities during and whether petitioner is entitled to claim a net_operating_loss nol_carryover from in and whether petitioner must include a state_income_tax refund in his taxable_income in and whether petitioner is liable for the penalties under sec_6662 unless otherwise indicated all section references are to the internal_revenue_code code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference at the time the petition was filed petitioner resided in california petitioner holds a degree in economics from san diego state university during the years in issue petitioner operated a ball bearing manufacturing and distribution business clean wave management inc clean wave an s_corporation petitioner has been clean wave’s sole shareholder officer and director from the date of its incorporation in to the present during the relevant period petitioner resided in one unit of a duplex with clean wave operating out of the other unit clean wave had three additional employees who worked with petitioner throughout the years in issue on his form sec_1040 u s individual_income_tax_return as amended petitioner reported wages paid_by clean wave of dollar_figure dollar_figure and dollar_figure respectively on clean wave’s forms 1120s u s income_tax return for an s_corporation as amended the corporation reported net_income of dollar_figure dollar_figure and dollar_figure petitioner traded securities prior to and throughout petitioner made a mark-to-market_election under sec_475 in and did not revoke that election through the number of days petitioner traded securities and the number of transactions he engaged in from was as follows trading activity no of trading trans days trading activity trading no of days trans trading activity no of trading days trans jan feb mar apr may june1 july aug sept oct nov dec total 1the record does not include complete information for date the totals include the data that is available in the record on the basis of what the record does provide the missing data would not have significantly changed the number of days petitioner traded securities or the number of transactions he completed there were total trading days in and and trading days in in the total value of the securities petitioner purchased was over dollar_figure million and the total value of the securities petitioner sold was also over dollar_figure million petitioner bought and sold the same stock on the same day on only six occasions in in the total value of the securities purchased and sold was dollar_figure and dollar_figure respectively he bought and sold the same stock on the same day on only four occasions in in the total value of the securities purchased and sold was dollar_figure and dollar_figure respectively he bought and sold the same stock on the same day on only three occasions in petitioner attached a schedule c profit or loss from business to his form_1040 where he reported his income losses_and_expenses from his sales of securities on that form he listed his principal business or profession as day trade on his schedule c petitioner reported a net_loss of dollar_figure arising from dollar_figure in losses from sales of stocks and dollar_figure in expenses petitioner offset other ordinary taxable_income by deducting some of these losses on his amended schedule c petitioner reported a net_loss of dollar_figure arising from dollar_figure in losses from the sale of stocks and dollar_figure in expenses he also reported an nol of dollar_figure carried over from on hi sec_2002 schedule c petitioner reported a net_loss of dollar_figure arising from dollar_figure in losses from the sale of stocks and dollar_figure in expenses on hi sec_2002 return he also reported the same dollar_figure nol carried over from some of which he used to offset other ordinary_income petitioner claimed a deduction of dollar_figure for state_and_local_income_taxes on hi sec_2001 return at the time he filed his return he reported a negative income and thus did not receive a tax_benefit from the deduction however in the notice_of_deficiency the irs disallowed the ordinary losses for as described above consequently the notice_of_deficiency included an additional dollar_figure of income in after the irs became aware that during petitioner had received a refund of that amount from his state taxes opinion trading activities respondent disallowed deductions for ordinary losses beyond the limit of dollar_figure under sec_1211 for losses arising from petitioner’s trading of securities during and see sec_165 respondent also disallowed deductions for an nol carried over from to the years in issue arising from similar trading activity we may determine the correct amount of taxable_income or nol for a year not in issue whether or not the assessment of a deficiency for that year is barred as a preliminary step in determining the correct amount of an nol_carryover to a taxable_year in issue 61_tc_436 affd without published opinion 510_f2d_970 3d cir in general for federal tax purposes a person who purchases and sells securities falls into one of three distinct categories dealer trader or investor see 89_tc_445 the parties have not argued that petitioner was a dealer for the years in issue sec_475 provides generally that a taxpayer engaged in business as a securities trader may elect to use the mark-to-market method_of_accounting for securities held in a business under the mark-to-market method_of_accounting a taxpayer generally recognizes at the end of the year ordinary gain_or_loss on all securities held in the business as if the securities were sold at the end of the year for fair_market_value sec_475 f a i lehrer v commissioner tcmemo_2005_167 affd 279_fedappx_549 9th cir ordinary losses are thereby made available to offset ordinary_income and are not subject_to the dollar_figure limitation as relevant here imposed by sec_1211 on the deduction of capital losses in excess of capital_gains see 126_tc_279 petitioner made a timely mark-to-market_election pursuant to sec_475 however sec_475 applies only to those engaged in a trade_or_business as traders in securities traders are engaged in the trade_or_business of selling securities for their own account see king v commissioner supra pincite investors likewise buy and sell for their own account but they are not considered to be in the trade_or_business of selling securities see arberg v commissioner tcmemo_2007_244 unlike an investor a trader’s expenses are deducted in determining adjusted_gross_income rather than as itemized expenses whether petitioner’s activities constituted a trade_or_business is a question of fact see 312_us_212 cameron v commissioner tcmemo_2007_260 in determining whether a taxpayer is a trader nonexclusive factors to consider are the taxpayer’s intent the nature of the income to be derived from the activity and the frequency extent and regularity of the taxpayer’s securities transactions 530_f2d_1332 9th cir affg tcmemo_1974_164 for a taxpayer to be a trader the trading activity must be substantial which means ‘frequent regular and continuous enough to constitute a trade or business’ ball v commissioner tcmemo_2000_245 quoting hart v commissioner t c memo a taxpayer’s activities constitute a trade_or_business where both of the following requirements are met the taxpayer's trading is substantial and the taxpayer seeks to catch the swings in the daily market movements and to profit from these short-term changes rather than to profit from the long-term holding of investments king v commissioner supra pincite mayer v commissioner tcmemo_1994_209 with respect to the first requirement when evaluating whether a taxpayer’s trading activities were substantial we have considered the number of executed trades in a year and the amount of money involved in those trades when the number of trades made and the amount of money involved in those trades is small in a given year a taxpayer’s trading activity is insubstantial see 721_f2d_810 fed cir finding trades in one year and trades in the following year was insubstantial holsinger v commissioner tcmemo_2008_191 finding trades with aggregate sales of dollar_figure in one year at issue was insubstantial when the number of trades and the amount of money involved in those trades is large a taxpayer’s trading activity is substantial see mayer v commissioner supra big_number sales and purchases with gross_receipts of more than dollar_figure million in each year at issue was substantial paoli v commissioner tcmemo_1991_351 sales of stocks with gross_receipts of more than dollar_figure million in the year at issue was substantial we have also considered the amount of time petitioner spent buying and selling securities a taxpayer’s trading activity is insubstantial when the taxpayer trades only for a small portion of the trading days in the particular year see holsinger v commissioner supra finding it doubtful whether the trades were conducted with the frequency continuity and regularity indicative of a business when trades occurred on approximately to 45-percent of the trading days in the years at issue in addition a taxpayer engaged in sufficiently substantial trading activity to qualify as a trade_or_business will generally rely on that activity as their sole or primary source_of_income see chen v commissioner tcmemo_2004_132 with respect to the second requirement for classification as a trader a taxpayer must have sought to profit from short-term swings in the stock market see mayer v commissioner supra thus investors generally hold securities for relatively long periods of time while traders hold securities for short periods see holsinger v commissioner supra holding that taxpayers did not demonstrate that they sought to profit from short-term swings in the market because they rarely bought and sold the same stock on the same day and held a significant amount for more than days see also estate of yaeger tcmemo_1988_264 affd 889_f2d_29 2d cir the number of trades petitioner engaged in during the years and was not substantial in and petitioner executed trades trades and trades respectively we found similar numbers of trades to be insubstantial in the cases discussed above in however the total amount of money involved in trading was substantial in that year petitioner made over dollar_figure million in purchases and a similar amount in sales in and petitioner’s gross purchases and gross_sales which ranged between dollar_figure million and dollar_figure million were less substantial in any case managing a large amount of money is not conclusive as to whether petitioner’s trading activity amounted to a trade_or_business see moller v united_states supra pincite petitioner’s trading activity was infrequent in the years and petitioner conducted trading activity on just percent percent and percent of the possible trading days in each year respectively income from clean wave was his primary source_of_income despite petitioner’s assertion that he spent the majority of his time as a day trader the number of days he actually made trades show otherwise petitioner generally did not hold stocks for intervals that demonstrate an intention to profit from day trading the majority of the stocks he purchased and sold in each of the years at issue were held for over days petitioner rarely purchased and sold the same stock on the same day overall petitioner has not met the requirements for his trading activity to be treated as a trade or a business thus he is limited to a dollar_figure deduction of losses arising from the purchase and sale of securities in and under sec_1211 and may not carry forward the nol generated in state_income_tax refund petitioner bears the burden of proving that the determination of unreported income in the notice_of_deficiency is erroneous see rule a 290_us_111 generally under sec_111 and the regulations thereunder if a tax was deducted on a prior year’s return that resulted in a reduction of tax and a tax_benefit to the taxpayer the taxpayer’s subsequent recovery_of the tax must be included in gross_income in the year the recovery is received prewitt v commissioner tcmemo_1995_24 kadunc v commissioner tcmemo_1992_61 affd without published opinion 981_f2d_1251 4th cir petitioner reported a deduction for state income taxes of dollar_figure on hi sec_2001 tax_return because we here determine that his income in was not offset by the securities trading losses he will receive a tax_benefit from that deduction petitioner did not address this issue in the petition or at trial and did not submit any briefs accordingly as respondent determined in the notice_of_deficiency the refund of state_income_tax received in is includable in gross_income for that year accuracy-related_penalty sec_6662 and b and imposes a 20-percent accuracy-related_penalty on any underpayment of federal_income_tax attributable to a taxpayer’s negligence or disregard of rules or regulations or substantial_understatement_of_income_tax sec_6662 defines negligence as including any failure to make a reasonable attempt to comply with the provisions of the code and defines disregard as any careless reckless or intentional disregard disregard of rules or regulations is careless if the taxpayer does not exercise reasonable diligence to determine the correctness of a return position that is contrary to the rule_or_regulation sec_1_6662-3 income_tax regs a substantial_understatement_of_income_tax exists if the understatement exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 under sec_7491 the commissioner bears the burden of production with regard to penalties and must come forward with sufficient evidence indicating that it is appropriate to impose penalties see 116_tc_438 however once the commissioner has met the burden of production the burden_of_proof remains with the taxpayer including the burden of proving that the penalties are inappropriate because of reasonable_cause or substantial_authority see rule a higbee v commissioner supra pincite considering the erroneous nature of the deductions and the amounts of the resulting underpayment_of_tax respondent has satisfied the burden of producing evidence that the penalty is appropriate for and the accuracy-related_penalty under sec_6662 is not imposed with respect to any portion of the underpayment as to which the taxpayer acted with reasonable_cause and in good_faith sec_6664 higbee v commissioner supra pincite the decision as to whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all of the pertinent facts and circumstances see sec_1_6664-4 income_tax regs petitioner does not separately address the penalty issue he failed to allege that the commissioner’s imposition of a penalty was erroneous in his petition and the issue is therefore deemed conceded see rule b 118_tc_358 in any event petitioner has not demonstrated reasonable_cause petitioner is a sophisticated investor but his references to his accountant at trial were insufficient to prove that he relied on professional advice or otherwise sought to determine the appropriate tax treatment of his transactions petitioner is liable for the penalty for and we have considered the other arguments of the parties and they either are without merit or need not be addressed in view of our resolution of the issues for the reasons explained above decision will be entered for respondent
